DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendment to the abstract has been considered and is persuasive. The objection is withdrawn.
Applicant’s claim amendments to overcome rejections under 35 U.S.C. § 112(b) have been considered and are persuasive. The rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 11/30/2021 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
the second displacement different from the first displacement…” Remarks, p. 11. Applicant’s reasoning is that in Yamamoto, the user “is moving the entire virtual surface, the displacement of the virtual annotation from the position of the virtual content will be the same (e.g., not at a second displacement different from the first displacement).” Remarks, p. 10.
Examiner respectfully disagrees. The claim in its current form merely discloses that the virtual object be presented at a first position: “presenting a virtual object to a first user at a first position…” In other words, the displacements in the claim are relative to the “first position” regardless of subsequent positions of the virtual object (e.g., “…a first displacement from the first position…”, “…a second displacement from the first position…”).
Turning to the prior art, Yamamoto-Chen teaches that virtual objects including the annotation and the virtual surface may be moved (i.e., displaced) to another (e.g., second) position, as seen in Yamamoto, Figs. 7J-L; ¶ [0042]).
Applicant also asserts that Yamamoto-Chen “does not teach or suggest the second data is associated with the virtual object, the virtual annotation, and the second displacement, and the first position, as claimed.” Remarks, p. 11. 
associated with (i.e., related to) the virtual object, the virtual annotation, and the second displacement, and the first position.
Turing to the prior art, Yamamoto-Chen teaches the computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other. Yamamoto, ¶ [0069]. Further, Yamamoto-Chen teaches recording information to be shared with other users. Yamamoto, ¶ [0021]. In other words, when the client user repositions the virtual objects (Yamamoto, Figs. 7J-L, ¶ [0042]) and the result is communicated to the server to be shared with others, the data from that communication is “associated with” with the virtual object, the virtual annotation, and the second displacement, and the first position as recited in the claim.
Therefore, independent claim 1 remains rejected. The same rationale applies to treatment of independent claims 8 and 15. The corresponding dependent claims are also rejected based at least on dependency.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO et al. (U.S. Pat. App. Pub. No. US 20190019348 A1; hereinafter "Yamamoto"), and further in view of Chen et al. (U.S. Pat. App. Pub. No. US 20120075343 A1; hereinafter "Chen").

	Regarding claim 1, Yamamoto teaches a system comprising: 
a wearable device comprising a transmissive display (Yamamoto, Figs. 2A and 2B, ¶ [0046], head mounted display HMD (i.e., wearable device) wherein the captured images may also be displayed to the user on the display in a pass through mode (i.e., transmissive display)); 
one or more processors configured to execute a method comprising (Yamamoto, Fig. 9, ¶ [0052], processor): 

receiving a first input from the first user (Yamamoto, ¶ [0027], user annotating (i.e., first input) the virtual surface 600); 
in response to receiving the first input, presenting a virtual annotation at a first displacement from the first position via the transmissive display (Yamamoto, Fig. 5B, ¶ [0028], the annotation (i.e., virtual annotation) may be virtually displayed on the virtual surface; Fig. 7G, ¶ [0040], user moving (i.e., displacing) virtual object); 
transmitting first data to a second user, the first data associated with the virtual annotation and the first displacement (Yamamoto, Fig. 7D, ¶ [0035], second user viewing the virtual surface which has been annotated by the first user either substantially at the same time, in the shared virtual environment, or at a later time. Note: this is understood to include, by definition, data sharing/transmission among the users.); 

in response to receiving the second input, presenting the virtual annotation to the first user at a second displacement from the first position via the transmissive display, the second displacement different from the first displacement (Yamamoto, Figs. 7J-L; ¶ [0042], virtual objects including the annotation and the virtual surface may be moved (i.e., displaced) to another position (as seen in the cited figures). See Response to Arguments for additional discussion on displacements.); and 
transmitting second data to a remote server, the second data associated with the virtual object, the virtual annotation, the second displacement, and the first position (Yamamoto, ¶ [0069], The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other; ¶ [0021], recording information to be shared with other users).
transmissive optics 540 to pass the light from the scene directly to the user to passively display the scene in the current FOV.).
Yamamoto and Chen (hereinafter "Yamamoto-Chen") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide an AR system that both identifies and visually tracks parts for a user by maintaining spatial awareness of the user's pose and locations of identified parts. Chen, ¶ [0008].

	Regarding claim 3, Yamamoto-Chen teaches the system of claim 1, wherein the second data is transmitted at a first time, and wherein the method further comprises: 
exiting a session instance, wherein the session instance is configured to store the second data (Yamamoto, ¶ [0035], “The second user B may view the virtual surface 600C, which has been annotated by the first user A, either substantially at the later time, and may further revise or otherwise annotate the virtual surface 600C.” This language is understood to mean the system has session capability.); 
receiving a third input from the first user (Yamamoto, ¶ [0035], “The second user B may view the virtual surface 600C, which has been annotated by the first user A, either substantially at the same time, in the shared virtual environment 550, or at a later time, and may further revise or otherwise annotate the virtual surface 600C.” This language is understood to mean the system has session capability to be retrieved by the users (i.e., third input).); 
in response to receiving the third input, requesting the second data (see above); 
presenting the virtual object at the first position to the first user at a second time later than the first time (Yamamoto, ¶ [0035], “The second user B may view the virtual surface 600C, which has been annotated by the first user A, either substantially at the same time, in the shared virtual environment 550, or at a later time, and may further revise or otherwise annotate the virtual surface 600C.” Note: “later time” is understood to read on the claim’s “a second time.”); and 
presenting the virtual annotation at the second displacement from the first position to the first user at the second time (see above and treatment of claim 1 regarding presenting the virtual annotation as the second displacement).

	Regarding claim 4, Yamamoto-Chen teaches the system of claim 1, wherein the annotation comprises a virtual markup (see treatment of claim 1).

	Regarding claim 5, Yamamoto-Chen teaches the system of claim 1, wherein the virtual object is presented at a first size, wherein the virtual object comprises target dimension data, and wherein the method further comprises: 
receiving a third input from the first user (Yamamoto, ¶ [0024], user moving controllers); 
in response to receiving the third input, presenting the virtual object at a second size to the first user, wherein the second size is associated with the target dimension data (Yamamoto, ¶ [0024], virtual surface 600 adjusted in size; ¶ [0022], the annotated virtual surfaces may be stored (i.e., including target dimension data) and accessible for reference later, by the user and/or by other users, in the same virtual environment 500, and/or in a different virtual environment, and/or outside the virtual environment); and 
transmitting third data to the second user, the third data associated with the second size (Yamamoto, ¶ [0022], ¶ [0022], the annotated virtual surfaces may be stored and accessible for reference later, by the user and/or by other users, in 

	Regarding claim 6, Yamamoto-Chen teaches the system of claim 1, the method further comprising: 
receiving a third input from the first user (Chen, ¶ [0027], user scanning FOV (i.e., third input)); 
in response to receiving the third input, presenting a virtual location indicator to the first user, wherein the virtual location indicator is associated with a virtual comment (Chen, Fig. 1b, ¶ [0027], note that icons 24 (i.e., virtual comment) having a line pointing to part 25. The line is understood to read on the claim’s “virtual location indicator.”); and 
transmitting third data to the second user, the third data associated with the virtual location indicator (Chen, ¶ [0124], multi-user AR system wherein the users' AR systems may operate in concert (i.e., data sharing/transmission with each other).

	Regarding claim 7, Yamamoto-Chen teaches the system of claim 1, wherein the method further comprises: 

repositioning the virtual annotation menu such that the virtual annotation menu is not occluded by the virtual object (Yamamoto, Fig. 7G, see that the virtual objects 700 (menu) is not occluded by the virtual surface 600).

Regarding claim 8, see treatment of claim 1.

Regarding claim 10, see treatment of claim 3.

Regarding claim 11, see treatment of claim 4.

Regarding claim 12, see treatment of claim 5.

Regarding claim 13, see treatment of claim 6.

Regarding claim 14, see treatment of claim 7.



Regarding claim 17, see treatment of claim 3.

Regarding claim 18, see treatment of claim 4.

Regarding claim 19, see treatment of claim 5.

Regarding claim 20, see treatment of claim 6.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto-Chen, and further in view of Cooper et al. (U.S. Pat. App. Pub. No. US 20200225904 A1; hereinafter "Cooper").

	Regarding claim 2, Yamamoto-Chen teaches the system of claim 1, 
wherein the virtual object is presented based on a first application configured to run on the wearable device (Yamamoto, Fig. 9, ¶ [0058], applications run by device 1050 (i.e., wearable device)).
Yamamoto-Chen does not expressly teach, but Cooper teaches:

Yamamoto-Chen and Cooper (hereinafter "Yamamoto-Chen-Cooper") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to expand the system's AR capabilities. Cooper, Abstract.

Regarding claim 9, see treatment of claim 2.

Regarding claim 16, see treatment of claim 2.


 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619